WIDENER, Circuit Judge,
concurring and dissenting:
While I concur in the result and in nearly all of the opinion of the majority, I think we “anticipate a question of constitutional law in advance of the necessity of deciding it.” Ashwander v. TVA, 297 U.S. 288, 346 [56 S.Ct. 466, 483, 80 L.Ed. 688] (1936) (Mr. Justice Brandéis concurring). Since the Board already does everything that may be constitutionally required, including giving the reasons for a denial of parole, I think an approach preferable to the dictum would be to assume that if there were a constitutional requirement, it has been lived up to, thus avoiding a question “of a constitutional nature unless absolutely necessary to a decision of the case.” Burton v. United States, 196 U.S. 283, 295 [25 S.Ct. 243, 245, 49 L.Ed. 482] (1905).